Title: From John Adams to Gerbrand Ravekes & J. G. Thin van Keulen, 10 July 1782
From: Adams, John
To: Ravekes, Gerbrand, & J. G. Thin van Keulen (business)



The Hague 10 July 1782
Gentlemen

I received in Time, your Letter of the 29 of June, and should have answered it before, but upon Searching for the Lease, I found it has been mislayed in removing from Amsterdam, and my Secretary has been Sick and absent, So that I have not been able to find it.
I consent that Messrs Willinks, Van Staphorsts and De la Lande and Fynje, Should pay you, the f491:12s, in Addition to the Arrears of Rent, due, upon your delivering him my Lease and a Receipt. Your Lease, I will return to you as soon as I can find it, and if it should not be found, this Letter shall warrant and indemnify you, from all Demands or Damages arising from it.

I am Gentlemen your very humble servant

